Citation Nr: 1027737	
Decision Date: 07/23/10    Archive Date: 08/02/10

DOCKET NO.  05-10 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1. Whether new and material evidence has been presented to reopen 
a claim of entitlement to service connection for frostbite of the 
feet.  

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for hearing 
loss.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 



INTRODUCTION

The Veteran had active service from September 1952 to September 
1955.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision of the Department of 
Veterans Affairs Regional Office (RO) in Atlanta, Georgia, 
denying the benefits sought on appeal.  

In August 2007, the Board remanded this matter fir additional 
development.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The RO's February 2002 decision denying the Veteran's claim 
of entitlement to service connection for frostbite of the right 
foot was not appealed, and is therefore final.  

2.  Evidence received since the February 2002 final decision is 
duplicative of evidence already of record, and it does not relate 
to an unestablished fact necessary to substantiate the claim of 
service connection for frostbite of the right foot and it does 
not raise a reasonable possibility of substantiating the claim.

3.  The RO's June 2000 decision denying the Veteran's claim of 
entitlement to service connection for hearing loss was not 
appealed, and is therefore final.  

4.  Evidence received since the June 2000 final decision is 
duplicative of evidence already of record, and it does not relate 
to an unestablished fact necessary to substantiate the claim of 
service connection for hearing loss and it does not raise a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The February 2002 rating decision denying service connection 
for frostbite residuals of the right foot is final.  38 U.S.C.A. 
§ 7105(b), (c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.201, 20.302 
(2009).

2.  New and material evidence has not been received and the 
Veteran's claim of entitlement to service connection for 
frostbite of the right foot remains closed.  38 U.S.C.A. §§ 5107, 
5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2009).  

3..The June 2000 rating decision denying service connection for 
hearing loss is final.  38 U.S.C.A. § 7105(b), (c) (West 2002); 
38 C.F.R. §§ 3.160(d), 20.201, 20.302 (2009).

4.  New and material evidence has not been received and the 
Veteran's claim of entitlement to service connection for hearing 
loss remains closed.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the Veteran of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the Veteran is expected to provide in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements 
of a service-connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between a veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must 
include information that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id. at 486.  

Previously, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that the failure to provide pre-
adjudicative notice of any of the necessary duty to notify 
elements was presumed to create prejudicial error.  Sanders v. 
Nicholson, 487 F.3d 881 (2007).  VA was required to show that 
that the error did not affect the essential fairness of the 
adjudication, and that to make such a showing the VA had to 
demonstrate that the defect was cured by actual knowledge on the 
claimant's part or that a benefit could not have been awarded as 
a matter of law.  Id.  However, the United States Supreme Court 
(Supreme Court) recently held this framework to be inconsistent 
with the statutory requirement that the CAVC take "due account 
of the rule of prejudicial error" under 38 U.S.C.A. 
§ 7261(b)(2).  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In 
reversing the Federal Circuit's decision, the Supreme Court held 
that the burden is on the claimant to show that prejudice 
resulted from the error, rather than on VA to rebut a presumed 
prejudice.  Id.

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the claim 
and notify the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim for 
the benefit that is being sought.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  To satisfy this requirement, VA is required to 
look at the bases for the denial in the prior decision and to 
provide the Veteran with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  

In this case, a notice letter provided to the Veteran in August 
2003 included the criteria for reopening a previously denied 
claim and the criteria for establishing service connection.  This 
letter was sent prior to the initial adjudication of the claims.  
A subsequent letter was sent to the Veteran in September 2007, 
which provided him with information concerning why the claims 
were previously denied.  While this letter was not provided to 
the Veteran until after the initial adjudication of the claims, 
the claims were subsequently readjudicated, no prejudice has been 
alleged, and none is apparent from the record.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant notification followed by readjudication of the claim, 
such as a statement of the case or supplemental statement of the 
case, is sufficient to cure a timing defect).  Consequently, the 
Board finds that adequate notice has been provided, as he was 
informed about what evidence was necessary to substantiate the 
elements required to establish service connection that were found 
insufficient in the previous denial.  

Under these circumstances, the Board finds that the notification 
requirements have been satisfied as to both timing and content.  
Adequate notice was provided to the Veteran prior to the transfer 
and certification of his case to the Board that complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service medical records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore, appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  The Veteran's service medical and personnel records 
appear to have been destroyed in a fire at the National Personnel 
Records Center (NPRC) in 1973.  As such, VA has made extensive 
efforts to obtain other records made during the Veteran's 
military service.  Also, the Veteran received VA medical 
examinations in March 2004 and January 2005, and VA has obtained 
these records as well as the records of the Veteran's outpatient 
treatment with VA.  Copies of records submitted by the Veteran 
have also been incorporated 


into the evidence of record.  Significantly, the Veteran informed 
VA in June 2010 that he had no additional information or evidence 
to submit in support of his claim.  

Additionally, the Board finds there has been substantial 
compliance with its August 2007 remand directives.  The Board 
notes that the Court has recently noted that "only substantial 
compliance with the terms of the Board's engagement letter would 
be required, not strict compliance."  See D'Aries v. Peake, 22 
Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 
141, 146-47 (1999) (holding that there was no Stegall (Stegall v. 
West, 11 Vet. App. 268) violation when the examiner made the 
ultimate determination required by the Board's remand).  The 
record indicates that the Appeals Management Center (AMC) made 
numerous attempts to obtain records regarding the Veteran's 
military service and unit history.  The AMC subsequently issued a 
Supplemental Statement of the Case (SSOC) in April 2010.  Based 
on the foregoing, the Board finds that the AMC has substantially 
complied with the mandates of the August 2007 remand.  See 
Stegall, supra, (finding that a remand by the Board confers on 
the appellant the right to compliance with its remand orders).  
Hence, no further notice or assistance to the Veteran is required 
to fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 
1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Relevant Laws and Regulations

Governing regulations provide that an appeal consists of a timely 
filed notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive appeal.  
38 C.F.R. § 20.200.  Rating actions from which an appeal is not 
timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.  In general, Board decisions which are unappealed 
become final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must 
reopen a finally disallowed claim when 


new and material evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted to 
agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened 
and it must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

Only evidence presented since the last final denial on any basis 
(either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire record.  
Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material evidence 
has been received, the credibility of the evidence, but not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 
513 (1992).  

As noted, the Veteran's service medical and personnel records 
appear to have been destroyed in a fire at the NPRC in 1973.  As 
such, these records are unavailable for review.  Under such 
circumstances, the United States Court of Appeals for Veterans 
Claims (Court) has held that there is a heightened obligation on 
the part of VA to explain findings and conclusions and to 
consider carefully the benefit of the doubt rule.  Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).  Because the Veteran's medical  
records remain absent from the file, the Board's analysis has 
been undertaken with the heightened obligation set forth in 
Cuevas and O'Hare in mind.  It is further noted, however, that 
the case law does not lower the legal standard for proving a 
claim for service connection, but rather increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the claimant.  See Russo v. 
Brown, 9 Vet. App. 46 (1996).  

Frostbite Residuals

For historical purposes, the Veteran's claim of entitlement to 
service connection for frostbite of the right foot was originally 
denied in a May 1987 rating decision.  The Veteran did not appeal 
this decision and it is, therefore, final.  The Veteran has 
submitted numerous requests to reopen this previously denied 
claim, and this request was again denied in a February 2002 
rating decision.  The Veteran did not appeal this decision, and 
as such, it is also final.  This decision declined to reopen the 
Veteran's claim for failure to submit new and material evidence.  
Specifically, it was noted that the Veteran had not submitted any 
evidence demonstrating that he was exposed to combat in service 
or that he suffered from cold exposure during his active military 
service.  Therefore, for this evidence to be material in this 
case, it must address this matter.  

That having been said, none of the evidence received since the 
last final denial addresses this evidentiary deficiency.  VA has 
made extensive efforts to obtain evidence to corroborate the 
Veteran's claims of service in North Korea.  In August 2008, VA 
contacted the National Personnel Records Center (NPRC) seeking 
records for the 24th Infantry and Eighth Infantry Divisions.  
However, NPRC responded in April 2009 that unit histories were 
not kept by the NPRC.  VA subsequently contacted the U.S. Army 
Joint Services and Records Research Center (JSRRC) in July 2009, 
but the JSRRC informed VA that they did not keep records of unit 
history or general historical documentation.  

VA subsequently requested operational reports and lessons learned 
from the National Archives and Records Administration in March 
2010, but VA received a response in April 2010 noting that they 
were unable to locate the desired records for the units and time 
frames requested.  Additional requests were also made to the 
JSRRC, asking for verification of whether Company C, 2nd 
Battalion, 1st Regiment, 8th Infantry Division, was exposed to 
rifle noise, small arms fire, heavy artillery, mortars, grenades, 
and so on while stationed in Korea.  However, the JSRRC responded 
in March 2010 that after coordinating their research with the 
Center for Military History, they were unable to verify that the 
8th Infantry Division was in Korea at the time reported by the 
Veteran.  The Veteran provided additional 


unit information in March 2010, but the NPRC notified VA in April 
2010 that they were unable to locate any remarks pertaining to 
the Veteran for the unit assignments referenced by the Veteran.  
Therefore, the Appeals Management Center made a formal finding in 
April 2010 that they were unable to confirm the Veteran's service 
in Korea or the units to which he was assigned to while in Korea.  
Therefore, VA has yet to receive any evidence corroborating the 
Veteran's claims that he served in Korea.  

The Board notes that the Veteran has submitted copies of a number 
of documents.  This includes a letter regarding the 50th 
anniversary of the Korean War, a printed image of a Korean War 
medal, the Veteran's Certification of Military Service, a Social 
Security Administration (SSA) examination report, and a DD-214 
that was not verified or signed by any officer.  However, the 
Veteran has submitted copies of these same documents many times 
prior to the February 2002 final rating decision, and as such, 
this evidence is not new.  The Veteran has also submitted copies 
of a number of VA outpatient treatment records dating as far back 
as June 1997.  These records demonstrate that the Veteran 
reported suffering from frostbite of the right foot while serving 
in North Korea.  However, numerous copies of these documents were 
also provided to VA prior to the February 2002 rating decision, 
and as such, this evidence is not new either.  

The Board also recognizes that the Veteran was afforded a VA 
examination in March 2004 in which it was concluded that it was 
at least as likely as not that the Veteran's foot condition was 
related to military service.  However, the record already 
contained a VA examination from May 1999 that provided the same 
opinion.  The examination report does not contain any additional 
evidence that was not already of record.  Therefore, this 
examination is duplicative of evidence already of record.  

As a final matter, the Board recognizes that VA has received a 
number of statements prepared by the Veteran since the last final 
opinion of record.  In these statements, the Veteran has 
described when he served in Korea and with what divisions and 
units he served with.  However, the Veteran already provided VA 
with this information in a number of previous statements, 
including one made in October 2001.  Therefore, the Veteran's 
testimony is not new and material evidence.  

Since the preponderance of the evidence is against the claim, the 
provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are 
not applicable.  The Veteran's claim of entitlement to service 
connection for frostbite residuals of the right foot remains 
closed.

Hearing Loss

For historical purposes, the Veteran's claim of entitlement to 
service connection for hearing loss was originally denied in a 
May 1987 rating decision.  The Veteran did not appeal this 
decision and it is, therefore, final.  The Veteran has submitted 
numerous requests to reopen this previously denied claim, and 
this request was again denied in a June 2000 rating decision.  
The Veteran submitted what was accepted as a notice of 
disagreement in September 2000 and a Statement of the Case (SOC) 
was prepared in March 2002.  The Veteran did not appeal this SOC 
to the Board in a timely fashion, and therefore, this prior 
decision became final.  This decision declined to reopen the 
Veteran's claim for failure to submit new and material evidence.  
Specifically, it was noted that VA had no evidence demonstrating 
that the Veteran's hearing loss was incurred during military 
service, that the Veteran was exposed to acoustic trauma in 
service, or, that he was exposed to combat during active duty.  
Therefore, for this evidence to be material in this case, it must 
address these unestablished facts.  

That having been said, none of the evidence received since the 
last final denial addresses this evidentiary deficiency.  As 
noted in the previous section, VA has made extensive efforts to 
obtain evidence to corroborate the Veteran's claims of service in 
North Korea, contacting the NPRC, the JSRRC, and the NARA.  
However, despite all of these efforts, VA was unable to confirm 
the Veteran's service in Korea or the units to which he was 
assigned to while in Korea.  Therefore, VA has yet to receive any 
evidence corroborating the Veteran's claims that he was exposed 
to noise while serving in Korea.  

The Board again notes that the Veteran has submitted copies of a 
number of documents that he contends pertain to his military 
service.  This includes a letter regarding the 50th anniversary 
of the Korean War, a printed image of a Korean War medal, the 
Veteran's Certification of Military Service, a SSA examination 
report, and a DD-214 that was not verified or signed by any 
officer.  However, the Veteran has submitted copies of these same 
documents many times prior to the June 2000 rating decision, and 
as such, this evidence is not new.  The Veteran has also 
submitted copies of a number of VA outpatient treatment records 
dating as far back as June 1997.  These records demonstrate that 
the Veteran was diagnosed with hearing loss and tinnitus as of 
this time.  However, numerous copies of these documents were 
already provided to VA prior to the June 2000 rating decision, 
and as such, this evidence is not new.  

The Board also recognizes that the Veteran was afforded a VA 
examination in January 2005 in which the examiner concluded that 
the Veteran suffered from a profound sensorineural hearing loss 
of the right ear and a mild sensorineural hearing loss of the 
left ear.  However, the fact that the Veteran currently suffers 
from bilateral hearing loss is not in question.  This fact was 
already well established at the time of the last final denial.  
Therefore, this examination is duplicative of evidence already of 
record.  

As a final matter, the Board recognizes that VA has received a 
number of statements from the Veteran since the last final 
opinion of record.  In these statements, the Veteran has 
described when he served in Korea and with what Division he 
served with.  The Veteran also described the acoustic trauma he 
contends he suffered during military service.  However, the 
Veteran already provided VA with this information in previous 
statements, including his September 2000 notice of disagreement.  
Therefore, the Veteran's testimony is not new and material 
evidence.  

Since the preponderance of the evidence is against the claim, the 
provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are 
not applicable.  The Veteran's claim of entitlement to service 
connection for hearing loss remains closed.

ORDER

New and material having not been received, the Veteran's claim of 
entitlement to service connection for frostbite of the right foot 
remains closed.  

New and material evidence having not been received, the Veteran's 
claim of entitlement to service connection for hearing loss 
remains closed.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


